DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/2022. Figures 1C-E are all mutually exclusive from one another, and also it requires searching burden on the examiner. For example element 117 is present in Fig.1D but other figures don’t have it.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to limitation “wherein the multi-pixel detector of a first repeat unit included in the plurality of repeat units is laterally surrounded by the image pixels of the first repeat unit”,  it is not clear how a first repeat unit laterally surrounding itself? 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5-6,12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US Pub No. 20120009720).

 	With respect to claim 1, Shim et al discloses a multi-pixel detector (pixel,Fig.10B) of an image sensor (Fig.10B), the multi-pixel detector comprising: a first photodiode region (PD bottom left, Fig.10B)  to form a first pixel (Fig.10B); a second photodiode region (PD bottom right,Fig.10B) to form a second pixel adjacent to the first pixel (Fig.10B); a partial isolation structure (pixel isolation layer,Fig.10B), and wherein a length of a lateral portion of the partial isolation structure between the first photodiode region and the second photodiode region is less than a lateral length of the first photodiode region (because of FD structure, Fig.10B). However, in Fig.10B Shim et al does not explicitly disclose wherein the first and the second photodiode regions are disposed within a semiconductor substrate, and a partial isolation layer extending from a first side of the semiconductor substrate towards a second side of the semiconductor substrate between the first photodiode region and the second photodiode region. On other hand, in Fig.7, Shim et al discloses wherein the first and the second photodiode regions are disposed within a semiconductor substrate (PD left is the first and PD middle is the second,Fig.7), and a partial isolation layer (732,Fig.7) extending from a first side of the semiconductor substrate (from near front surface,Fig.7) towards a second side of the semiconductor substrate (near rear surface,Fig.7) between the first photodiode region (left PD,Fig.7) and the second photodiode region (middle PD,Fig.7). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al in Fig.10B according to the teachings of Shim et al in Fig.7, such that photo diode regions are formed within the substrate and the pixel isolation is between photo diode region, in order to be able to process light signals accurately. 
 	With respect to claim 2, Shim et al discloses wherein the first photodiode region (for this case the first photo diode region is the top right PD, and the second photodiode region is the bottom right PD,Fig.10B), the second photodiode region, and the partial isolation structure are positioned in the semiconductor substrate such that a first cross-section of the multi-pixel detector taken along a first direction extends through the first photodiode region, the second photodiode region, and the partial isolation structure (when the line passes near the left side of the new first  PD and the second PD,Fig.10B) while a second cross-section of the multi-pixel detector taken along a second direction parallel to the first direction extends through the first photodiode region and the second photodiode region but not the partial isolation structure (near the right side of the PD portion,Fig.10B).

 	With respect to claim 3, Shim et al discloses a deep trench isolation structure (below each pixel isolation layer there is continuous trench region, Fig.10B) laterally surrounding the first photodiode region and the second photodiode region (Fig.10B, and Fig.7), collectively, and wherein the partial isolation structure is coupled to the deep trench isolation structure (Fig.10B).


 	With respect to claim 5, Shim et al discloses a third photodiode region (top left PD,Fig.10B) disposed within the semiconductor substrate (as was shown in the claim 1) to form a third pixel; and

a fourth photodiode region (top right, Fig.10B) disposed within the semiconductor substrate to form a fourth pixel adjacent to the third pixel (Fig.10B), and wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are arranged in a two-by-two array of pixels (Fig.10B). However, Shim et al does not explicitly disclose to form a phase-detection autofocus sensor included in the image sensor. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al such that pixel array was used as autofocus sensor in order to automate the picture resolution.

 	With respect to claim 6, Shim et al discloses a deep trench isolation structure (Fig.7) laterally surrounding the first photodiode region, the second photodiode region, the third photodiode region, and the fourth photodiode region (Fig.10B, Fig.7).

With respect to claim 12, Shim et al discloses an image sensor units (pixel, Fig.10B), each repeat unit included in the plurality of repeat units comprising: wherein the multi-pixel detector includes: a deep trench isolation structure forming a perimeter boundary of the first quadrant (pixel isolation layer,Fig.10B, below isolation layer there are trenches according to Fig.7B); a first photodiode region (PD up left,Fig.10B), a second photodiode region (PD up right,Fig.10B), a third photodiode region (PD lower left region,Fig.10B), and a fourth photodiode region (PD lower right,Fig.10B) collectively arranged in two rows and two columns to form a two-by-two array of pixels laterally surrounded by the deep trench isolation structure (Fig.10B); and a multi-finger isolation structure (multi finger structure according to specification is merely the discontinued portion of the pixel isolation layer) including four partial isolation structures , each disposed between respective pairs of adjacent photodiode regions included in the two-by-two array of pixels (where the middle FD region is formed on the pixel isolation structure,Fig.10B, it causes four isolation structure in the pixel isolation region), and wherein each of the four partial isolation structures extend from the deep trench isolation structure towards a center of the two-by-two array of pixels without directly contacting one another (since they are discontinued by the FD region). However, Shim et al does not explicitly disclose wherein each of the four partial isolation structures extend from the deep trench isolation structure; a first quadrant including to a multi-pixel detector to gather phase information for phase detection autofocus. On the other hand, Shim et al in Fig.7 discloses that pixel isolation layer (732,Fig.7) extend from the deep trench isolation structure. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al in Fig.10B according to the teachings of Fig.7 to have the pixel isolation layer to be on top the isolation trench structure, in order to be able to effectively isolate the pixel region from outside signals. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al such that a first quadrant including to a multi-pixel detector to gather phase information for phase detection autofocus, in order to automate improving picture resolution. However, Shim et al does not explicitly disclose including a plurality of repeat units. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al such that plurality of repeat units are formed in order to increase the processing ability of the device.

With respect to claim 13, Shim et al discloses wherein the plurality of repeat units includes a first repeat unit (Fig.10B), wherein the four partial isolation structures of the first repeat unit includes a first partial isolation structure (the bottom side of the first pixel which contains pixel isolation,Fig.10B), a second partial isolation structure (right side of the first pixel which contains pixel isolation,Fig.1B), a third partial isolation structure (bottom side of the second pixel which has pixel isolation layer,Fig.10B), and a fourth partial isolation structure (bottom side of the third pixel region containing pixel isolation structure,Fig.10B) , and wherein a lateral length of the first partial isolation structure is less than a corresponding lateral length of at least one of the second partial isolation structure (Fig.10B), the third partial isolation structure, or the fourth partial isolation structure.

Claim(s) 11,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US Pub No. 20120009720), in view of Galor Gluskin (US Pub No. 20200280659).

 	With respect to claim 11, Shim et al does not explicitly disclose  a shared microlens optically aligned with the first photodiode region, the second photodiode region, the third photodiode region, and the fourth photodiode region. On the other hand, Galor Gluskin discloses disclose a shared microlens (902,Fig.9A)  optically aligned with multiple photodiode regions (Fig.9A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al according to the teachings of Galor Gluskin such that shared microlens optically aligned with the first photodiode region, the second photodiode region, the third photodiode region, and the fourth photodiode region, in order to improve the resolution of the picture, by increasing area of the incident light. 

 	With respect to claim 16, Shim et al does not explicitly disclose wherein the first quadrant of each of the plurality repeat units further includes: a shared microlens optically aligned with the first photodiode region, the second photodiode region, the third photodiode region, and the fourth photodiode region. On the other hand, Galor Gluskin discloses disclose a shared microlens (902,Fig.9A)  optically aligned with multiple photodiode regions (Fig.9A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al according to the teachings of Galor Gluskin such that shared microlens optically aligned with the first photodiode region, the second photodiode region, the third photodiode region, and the fourth photodiode region, in order to improve the resolution of the picture, by increasing area of the incident light. 


 	With respect to claim 17, Shim et al does not explicitly disclose wherein each of the plurality of repeat units further includes other quadrants, wherein each of the other quadrants include a two-by-two array of image pixels, and wherein each of the image pixels is optically coupled with an individual microlens. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shim et al such that plurality of repeat units further includes other quadrants, wherein each of the other quadrants include a two-by-two array of image pixels, and wherein each of the image pixels is optically coupled with an individual microlens, in order to have the previous quadrants as autofocus unit, and the other quadrants to be used in image processing, so the camera can have an automated autofocusing unit.


Allowable Subject Matter
Claims 4,7-10,14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895